Case 1:19-cv-00557-JAW Document 1-2 Filed 12/09/19 Pageiof4 PagelD#: 10

 

LOAN REPAYMENT AND SECURITY AGREEMENT (Page 1 of 3)
LENDER (called “We", "Us", "Our")
BENEFICIAL MAINE INC,
675 HOGAN ROAD
MAINE SO MALL/STE A-1
BANGOR ME 04401

BORROWERS (called “You”, "Your") LOAN NO:
PREBLE. VALERIE A

So#

PREBLE, WILLJAM A

ss#

361 WEST CORINTH RD

CORINTH ME 04427

 

GATE OF LOAN TIRST PATMERT QUE DATE OTHERS Wee PAWENT Due
08/18/2008 | 09/18/2008 | SAME gator PA
CT PaNCIPAL
131,389 138,314.93

 

 

 

 

 

1.021. 68 HRS

bate we ia
well PP DISABILITY
sGIF EE. INS TERM
a : NONE Wea:

YOU ARE GIVING US A SECURITY INTEREST IN THE REAL ESTATE LOCATED AT THE AdOVE ADDRESS

 

 

REQUIRED INSURANCE, You must obtein insurance for term of loan covering security for this Jaan as indicated by the
ward "YES" below, seming us as Loss Payee:
YES Title insurance on real estate security.
YES

Hazard insurance on real estate security.

You may obtain any required insurance from anyone you chooses aad may assign any othor policy of insurance
you ows to cover tho security for this loan.
(Seo “Security” paragraph obove for description of seourity to be insursd,}

NOTICE: THE FOLLOWING PAGES CONTAIN ADDITIONAL CONTRACT TERMS,

wore TOC) A CAA

OX*PREBLE ORIGINAL
Click here to unlock TallIPLDr.NET

 

 

 

EXHIBIT

 
Case 1:19-cv-00557-JAW Document 1-2 Filed 12/09/19 Page 2of4 PagelD#: 11

 

LOAN REPAYMENT AND SECURITY AGREEMENT (Page 2 of 3)

PAYMENT. In return for this loan you agree to pay us the Principal (Amount Financed plus Points (ail shown on page
one)) plus Interest in monthly payments as stated on page one, computed by the simple interest method on the unpaid
balances of Principal at the Contract Rate (subject to any adjustment under the Adjustment to Contract Rate section
below) plus any monthly insurance premium, if elected, vovil fully paid. ‘The term Points means the sum of the
Origination Fee (Points) and the Discount Fee (Points) shown on page one. You ghall pay us monthly payments, at our

business address or other address given you, Lf more than one Borrower is named on page one, we may cnforce this
Contract against all, or any Borrowers, but not in a combined amount greater than the amount awed. Payments are applied
in the following order: late charges, interest at the Contract Rate for the actual time outstanding, principal, and insurance,
Far any past due amounts, payments will be applied to the most delinquent monthly installment first, in ihe same order
shown above, until all past due monthly installments are paid in full, Por Jute charge purposes, as long as you make a full
monthly insteliment any month, no late charge will be assessed for that month,

DOCUMENT PREPARATION FEE. You agree to pay the fee shown on page one for processing your loan and
preparing your loan documentation. This Fee is included in the Amount Financed,

DATE ON WHICH INTEREST BEGINS. If you do aot cancel this loan within three business days according to your
“Notice of Right to Rescind” then the date on which Interest begins, payment dates, and effective date of optional
insurance purchased on page one ere postponed by the number of days from this Apreement’s date to date you receive this

loan.

ADJUSTMENT TO CONTRACT RATE. ‘The Contract Rate, as shown on page one, will decrease by one quarter of onc
percent (.25%) beginning with the thirteenth (13th) manth after every twelve (12) consecutive monih period where all
payments were made in full within 30 days of their due date. Up to maximum af twelve {12) Contract Rate reductions are
available during the term of the loan, For each Contract Rate reduction, the monthly install ment payment will be ceduced
accordingly. Notwithstanding anything to the contrary in this paragraph, you will not receive any Contract Rate reductions
or the reduced monthiy payment after four periods of delinquency. A "period of delinquency” begins when you {ail to
maks a payment in full within 30 days of the due date and ends when you have no payments that are outstanding for
more than 30 days past their due date,

PAY-OUTS, You agree to pay‘outs of Amount Financed as shown on Truth-In-Lending disciosure form, If pay-ovts
change because loan closing is delayed, (a) you shall pay additional amounts duc at closing, or (b) your cash or check will
be reduced to cover additional pay-out.

PREPAYMENT, You may prepay any or all of your loan at any time. If you fully prepay before the final due date, the
Points are fully earned when this Joan is made, and you will not receive a refund of that part of the Finance Charge
consisting of Paints. If you fully prepay before the final due date, the amount you owe will be reduced by unearned credit
insurance charges, if any.

LATE CHARGE, If you don't pay any payment in [ull within 15 days after it’s due, you will also pay s late charge equal
to 5% of the unpaid amount of the monthly payment, not exceeding $10.

BAD CHECK CHARGE. If you give us a check that is returned unpaid, you will pay a bad chock charge in an amount
equal to the fee charged by the financial institution returning the check.

LOANS WITH BALLOON FINAL INSTALLMENT. If the final installment on your Joan requires a balloon payment,
which is 4 payment not substantiatly equal to all other periodic payments or installments, you have certain rights under
Maine Jaw. We must notify you in writing of the maturity date and the amount due on that date at least 60 days but not
more than 180 days prior ta the maturity date of the loan, You will have the right to refinance the amount of the final
halloon payment in order to fully amortize the remsining amount due on terms then generally offered by us, if you satisfy
reasonable credit standards and if the property satisfies resonable loan to value standards.

SECURITY. You agree to pive us 9 security interest in the real estate as described in the Mortgage/Deed of Trust.
PROPERTY INSURANCE:

A. YOUR OBLIGATION TO INSURE, You shall keep the structures Jocated on the real property securing this loan
insured against damage caused by fire and other physical hazards, name us as 4 loss payee and deliver to us a loss payable
endorsement. If insurance covering the real property ia cancelled or expires while the loan is outstanding and you do not
reinstate the coverage, we may obtain, at our option, hazard insurance coverage protecting our interest in the real property
as outlined below,

NOTICE: THE FOLLOWING PAGE CONTAINS ADDITIONAL CONTRACT TERMS,

baa * nae A

“PREBLE ORIGINAL

 

 

, Click here to unlock TallPDF.NET
|
Case 1:19-cv-00557-JAW Document 1-2 Filed 12/09/19 Page 3o0f4 PagelD#: 12

 

LOAN REPAYMENT AND SECURITY AGREEMENT (Page 3 of 3)

B. LENDER'S RIGHT TO PLACE HAZARD INSURANCE. You authorize us, at our option, to obtain coverage on the
Property in an amount not greater than the outstanding balance of principal and interest on the Ioan or, if known to be leas,
the replacement value of the Property, in the event that you fail to maintain the required hazard insurance outlined
above or fail to provide adequate proof of its existence. You authorize us to charge you for the costs of this insurance and
add the insurance charges to your loan, The [nsurance charges will be added to the unpaid belance of the loan which
accrues interest at the Contract Rate, The addition of the insurance charges due might increase the amount of your final
installment, The cost of Lender placed hazard insurance might be higher than the cust of standard insurance protecting the
property. The Lender placed insurance wil] nat insure the contents of the property or provide liability coverage. The
inavrance might not be the lowest cast coverage of its type available and you agree that we have no obligation to obtain the
lowest cost coverage. We or an affiliated company might receive some benefit from the placement of this insurance and
you will be charged for the full cost of the premium without reduction for any such benefit. If at any time after we have
obtained this insurance, you provide adequate proof that you have subsequently purchased the required caverage, we will
cance) the coverage we obtained and credit any unearned premiums to your loan.

APPLICABLE LAW. This loan is governed by the Maine Consumer Credit Code.

FAILURE TO PAY, If you don't pay on time or fail to keep the insurance required on page one in force, or are in default
under the terms of your Mortgage, (1) we will notify you of your right to bring your account up to date, (2) if your
account is not brought up te date within 14 days after receipt of the notice of your right to cure, we may sue you for the
total amount you owe and (3) if your loan is secured by real estate, you will also pay our reasonable attorney fees. Not ta
exceed 15% of the unpaid debi after default and referral to an attorney who is not our salaried employee.

CREDIT REPORTING AND CUSTOMER INFORMATION PRACTICES. If you fail to fulfill the terms of your credit
obligation, a negative report reflecting on your credit record may be submitted 10 a Credit Reporting Agency. You agree
that the Department of Motor Vehicles (ar your state's equivalent of such department) may release your residence addresa
to us, should it become necessary to locate you, You agree that our supervisory personne] may listen to telephone calls
between you and our representatives in order to evaluate. the quality of our service to you. You understand and agree thet
we will call you from time to time to discuss your financial needs and any loan products that may be of interest to you as
may be permitted by Applicable Law, For more information regarding our privacy practices, please refer to our Privacy
Statement, which ig included with your loan decuments.

ALTERNATIVE DISPUTE RESOLUTION AND OTHER RIDERS. The terms of the Arbitration Agreement and any
other Riders signed as part of this Joan tranasction are incorporated into this Agreement by reference.

INSURANCE, Optlonal credit insurance and any required insurance disclosures are attached to thie Agreement and are
incorporated herein by reference.

YOU HAVE RECEIVED A COMPLETE COPY OF THIS AGREEMENT AND THE TRUTH-IN-LENDING
DISCLOSURES.

NOTICE TO CONSUMER: !. Do notsign this agreement before you read it,
2. You are entitled to 6 copy of this agreement.

 

BORROWERS: oe
a ao Wboes,. (SBAL)
LAD hed (SEAL)

{se
WITNESS: (SEAL)

06-16-05 RE 1ST & 2ND
W/O PPP

AAO

““PHEHLE ORIGINAL

 

Click here to unlock TalIPDF.NET

amas
aan e

Case 1:19-cv-00557-JAW Document 1-2 Filed 12/09/19 Page4of4 PagelD#: 13

Bervice #:

Control Number:
Allange to Note Dated:
And Executed by:
County of

Property Adilress:
Loa, Amount:

Pay to the order off

Without recourpe:

ALLONGE TO NOTE

LEO A

8/18/05

VALERIE A PREBLE AND WILLIAM A PREBLE
PENOBSCOT

$81 WEST CORINTH RD, CORINTH, ME 04427-9000
$138,314.93

US, BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST

BENEFICTAL MAINE, INC., BY CALIBER HOME LOANS, INC, AS ITS
ATTORNEY IN FACT

Pcs:
Kendra Cook

Vice President
